Citation Nr: 0024881	
Decision Date: 09/18/00    Archive Date: 09/27/00

DOCKET NO.  96-33 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for spinal stenosis on a 
secondary basis.

2.  Entitlement to an increased rating for right total knee 
replacement for residuals of an injury to the right knee, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1951 to May 1955.

This matter comes to the Board of Veterans Appeals (Board) 
from a March 1996 rating decision of the Regional Office (RO) 
that denied the veteran's claims for service connection for 
spinal stenosis on a secondary basis and for an increased 
rating for right total knee replacement.  When this case was 
before the Board in January 1999, it was remanded for 
additional development of the record.  

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


FINDING OF FACT

The veteran's claim for service connection for spinal 
stenosis on a secondary basis is supported by cognizable 
evidence demonstrating that the claim is plausible or capable 
of substantiation.


CONCLUSION OF LAW

The veteran's claim for service connection for spinal 
stenosis on a secondary basis is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question before the Board is whether the 
veteran has presented evidence of a well-grounded claim; that 
is, a claim which is plausible and meritorious on its own or 
capable of substantiation.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet App. 78, 81 (1991).  If not, his appeal must 
fail and there is no duty to assist him further in the 
development of his claim.  See Morton v. West, 12 Vet. 
App. 477 (1999).  Although the claim need not be conclusive, 
it must be accompanied by supporting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is plausible.  See Mattern v. West, 12 Vet. App. 222, 
228-229 (1999).  Thus, for the purpose of determining whether 
a claim is well grounded, the credibility of the evidence in 
support of the claim must be presumed.  Id. at 229 (citing 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995)).

Generally, a well-grounded claim for service connection 
generally requires (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Caluza v. Brown, 7 Vet. App. 489, 504, 506 
(1995); see also Epps v. Gober 126 F.3d 1464, 1468-1469 (Fed. 
Cir. 1997) (expressly adopting definition of well-grounded 
claim set forth in Caluza, supra).

Service connection may also be established on a secondary 
basis for a disability which is shown to be proximately due 
to or the result of a service-connected disease or injury.  
See 38 C.F.R. § 3.310(a) (1999); Libertine v. Brown, 9 Vet. 
App. 521, 522 (1996).  However, a claim for secondary service 
connection, like all claims, must be well grounded.  
38 U.S.C.A. § 5107(a); see also Jones v. Brown, 7 Vet. 
App. 134, 137-38 (1994); Reiber v. Brown, 7 Vet. App. 513 
(1995).  A well-grounded claim for secondary service 
connection requires competent medical evidence of nexus 
between the current disability and the asserted service-
connected condition.  See Anderson v. West, 12 Vet. App. 491, 
496 (1999).



Factual background

An undated Department of Veterans Affairs (VA) outpatient 
treatment report shows that the veteran complained of low 
back pain, especially after walking thirty minutes.  
Following an examination, the assessment was spinal stenosis.  
He was seen in October 1996 and it was noted that the back 
was tender at the mid-lumbar spine.  

An X-ray of the lumbar spine at a private facility in April 
l997 revealed Grade I spondylolisthesis of L4 on L5 which was 
likely secondary to degenerative facet disease present 
bilaterally at those levels.  

A private physician reported that he had examined the veteran 
in July 1998 for back pain.  It was the examiner's 
impression, based on the history and physical examination and 
X-ray findings, that the veteran had degenerative disc 
disease with secondary arthritis involving the spine.  Based 
on the history, he suspected an element of spinal stenosis.  
In response to the question whether the years that the 
veteran limped and walked with a short leg gait because of 
the arthritis in his knee affected his back, the examiner 
commented that he doubted this was the proximate cause of 
arthritis.  However, he added that he thought it undoubtedly 
exacerbated and might even have contributed to at least some 
of the changes in the spine.  

The veteran was afforded a VA examination in March 1999.  
Following the examination, the diagnoses were spondylosis and 
spondylarthritis L4/L5 and spondylolisthesis, L4/L5, 
degenerative type.  The examiner concluded that the veteran's 
low back pain could be explained on the basis of the 
degenerative diseases.  There was no documented evidence of 
an acute or chronic injury to have caused this degenerative 
arthrosis/spondylosis of the spine.  He stated that this type 
of spondylolisthesis was, by definition, a degenerative 
disease.

Analysis

Initially, the Board points out that it is analyzing the 
evidence solely for the purpose of determining whether the 
veteran has submitted a well-grounded claim for service 
connection for spinal stenosis on a secondary basis.  In this 
regard, the Board points out that a physician opined that the 
veteran's knee condition exacerbated and probably contributed 
to some of the changes in the spine.  In Allen v. Brown, 7 
Vet. App. 439 (1995), an en banc Court held that 
"disability" as set forth in 38 U.S.C.A. § 1110 (West 1991) 
"refers to impairment of earning capacity, and that such 
definition mandates that any additional impairment of earning 
capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition, shall be compensated."  
Thus, when aggravation of a veteran's non-service-connected 
condition is proximately due to or the result of a service-
connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  In light of the fact that a physician opined 
that the veteran's back condition was made worse by the 
service-connected right total knee replacement, the Board 
concludes that the claim is well grounded.  In this regard, 
the Board notes that the VA physician did not comment on the 
relationship, if any, between the veteran's service-connected 
right knee disability and his spinal stenosis.


ORDER

The veteran's claim for service connection for spinal 
stenosis on a secondary basis is well grounded.  


REMAND

In view of the Board's conclusion that the veteran's claim 
for service connection for spinal stenosis on a secondary 
basis is well grounded, further action by the RO is required 
for consideration of the merits of such a claim, as set forth 
below.

In addition, the veteran asserts that a higher rating is 
warranted for his service-connected right knee disability.  

As noted above, when this claim was before the Board in 
January 1999, it was remanded for an opinion concerning 
whether the veteran's service-connected right total knee 
replacement caused or aggravated his low back disability.  In 
addition, the examiner was asked to describe the residuals of 
the right knee disability and comment on the presence of 
functional loss due to pain, weakness, fatigability and 
incoordination.  

The Board is obligated by law to ensure that the RO complies 
with its directives, as well as those of the Court.  The 
Court has stated that compliance by the Board or the RO is 
neither optional nor discretionary.  Where the remand orders 
of the Board or the Court are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).  The Board 
acknowledges that the veteran was examined by the VA in March 
1999.  However, it is apparent that the examiner failed to 
comply with the Board's instructions.  He did not comment on 
whether the right knee disability caused or aggravated the 
low back disability.  Moreover, the examinations made no 
mention of weakness, fatigability, incoordination of the 
right knee.  The Court has held that when a Diagnostic Code 
provides for compensation based solely upon limitation of 
motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 (1999) 
must also be considered, and that examinations upon which the 
rating decisions are based must adequately portray the extent 
of functional loss due to pain "on use or due to flare-
ups."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  The 
Court has held that the duty to assist the veteran in 
obtaining and developing available facts and evidence to 
support his claim includes obtaining adequate VA examination.  
This duty is neither optional nor discretionary.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  This duty also includes 
providing additional VA examinations by a specialist when 
recommended.  Hyder v. Derwinski, 1 Vet. App. 221 (1991).  The 
fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical examination, 
one which takes into account the records of prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 
121, 124 (1991). 

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

The veteran should be afforded a VA 
examination by a specialist in 
orthopedics to determine the nature and 
extent of his low back and right knee 
disabilities.  The orthopedic examiner 
should be requested to furnish an opinion 
concerning whether it is as least as 
likely as not that the veteran's right 
knee disability caused or aggravated his 
spinal stenosis beyond its normal course.  
If the right knee disability caused an 
increase in the severity of the low back 
disability, the examiner should specify 
the extent to which the disability was 
aggravated.  In addition, the examiner 
should comment on any functional 
impairment of the right knee due to pain 
and the pathology associated with pain 
should be described.  With respect to the 
subjective complaints of pain, the 
examiner should be requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joints, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service-connected disability and 
the presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to  pain attributable to 
the service-connected disability.  The 
examiner should set forth the rationale 
for all opinions expressed.  All 
necessary tests should be performed.  The 
claims folder should be made available to 
the examiner in conjunction with the 
examination.  

Following completion of the above, the RO should review the 
evidence and determine whether the veteran's claim may now be 
granted.  If not, he and his representative should be 
furnished an appropriate supplemental statement of the case, 
and the case should then be returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 



